DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 8/25/2022 was considered and placed on the file of record by the examiner.
 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected because it recites the limitation “the registered biometric information” and “the biometric information preliminarily associated with the attribute information of the person.” There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 17, 20, 21 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Chen et al. (US 2019/0180398).

Regarding claim 1, Chen teaches an information processing apparatus comprising:
at least one memory storing instructions (see para. 0026-0027, Chen discusses a processor with memory storing program instructions); and
at least one processor (see para. 0026-0027) configured to execute the instructions to:
determine a creditworthiness of a person based on attribute information of the person (see para. 0042-0043, Chen discusses determining user data that comprises one or more of personal data, credit, social relationship, or historical behavior of the inspected person);
associate between biometric information of the person, identification information of the baggage possessed by the person, and the creditworthiness (see para. 0042-0043, Chen discusses user identity data is associated with one or more of personal data, credit, social relationship, or historical behavior of the inspected person); and
change a threshold for a security inspection of the person based on the creditworthiness (see figure 3, para. 0047, 0063-0064, 0071-0073, Chen discusses user information contains credit, social relationship, or historical behavior of the inspected person.  The user information and category are analyzed and processed to establish the relationship between user data and security factor that affects the security level and detection threshold).

Regarding claim 2, Chen teaches wherein the security inspection includes a baggage inspection for determining whether or not a target article restricted from being carried into a restricted area is included in the baggage and a body inspection for determining whether or not the target article is possessed by the person (see figure 3, para. 0030, 0036, 0048, 0054, Chen discusses person and baggage inspected when entering restricted areas such as an airport), wherein the at least one processor is further configured to execute the instructions to: execute, based on the creditworthiness, the baggage inspection and the body inspection in parallel (see figure 3, para. 0048, 0051, 0054, Chen discusses a security detection threshold for security inspection, wherein the person and the baggage is inspected).

Regarding claim 3, Chen teaches wherein the at least one processor is further configured to execute the instructions to: change, based on a result of one inspection of the baggage inspection and the body inspection, the threshold for the security inspection of the target article in another inspection (see figure 3, para. 0060, 0072, Chen discusses security detection threshold for security inspection is shared to other security inspection systems deployed in other lanes in the airport).

Regarding claim 5, Chen teaches wherein the at least one processor is further configured to execute the instructions to: acquire the attribute information by matching process of the registered biometric information and the biometric information preliminarily associated with the attribute information of the person, change the threshold for the security inspection of the target article in each of the baggage inspection and the body inspection based on the attribute information (see figure 3, para. 0063-0064, 0071-0073, Chen discusses user information contains credit, social relationship, or historical behavior of the inspected person.  The user information and category are analyzed and processed to establish the relationship between user data and category with security factors, then affecting the security level and detection threshold for security inspection).

Regarding claim 6, Chen teaches wherein the attribute information includes at least one of a gender, an age, and nationality of the person (see para. 0044, 0047, Chen discusses determining personal information of the person such as place of birth, age, and gender).

Regarding claim 7, Chen teaches wherein the attribute information includes inspection history information of the body inspection and the baggage inspection that were performed (see para. 0044, 0047-0048, Chen discusses inspection history information of the person used to adjust the security factor).

Regarding claim 8, Chen teaches wherein the at least one processor is further configured to execute the instructions to: when the inspection history information indicating that the target article was detected in the past is acquired, threshold for the security inspection of the target article higher than the currently set value (see para. 0044, 0047-0049, Chen discusses inspection history information of the person used to adjust the security factor).

Regarding claim 9, Chen teaches wherein the attribute information includes travel history information of the person (see para. 0044, 0047-0049, Chen discusses travel history information of the person used to adjust the security factor).

Regarding claim 17, Chen teaches wherein the biometric information and the identification information are acquired from a captured image in which the person and the baggage are shown (see para. 0054-0055, Chen discusses verifying the identity of the inspected person by comparing the extracted face image with the registered photos).

Claim 20 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 21 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory storage medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0180398) in view of Monnier et al. (US 2019/0353817).

Regarding claim 4, Chen does not expressly teach wherein the at least one processor is further configured to execute the instructions to: when the target article is detected in the one inspection of the baggage inspection and the body inspection, set the threshold for the security inspection of the target article in another inspection higher than the currently set value.
However, Monnier teaches wherein the at least one processor is further configured to execute the instructions to: when the target article is detected in the one inspection of the baggage inspection and the body inspection, set the threshold for the security inspection of the target article in another inspection higher than the currently set value (see figure 5, para. 0148, 0185-0190, Monnier discusses performing a first scan and comparing the scan value to an initial threshold, if the value is greater than the first threshold, further threshold comparisons are made, where the subsequent thresholds are higher than the initial threshold).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Monnier to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform security inspection of objects.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen in this manner in order to improve security inspection of objects in an environment by adjusting the detection threshold based on the security threat of an object detected in an initial scan.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen, while the teaching of Monnier continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of increasing a detection threshold after an initial scan that improves the detection of a higher security threat.  The Chen and Monnier systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.





Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0180398) in view of Schlomka et al. (US 2006/0083346).

Regarding claim 10, Chen does not expressly teach wherein the at least one processor is further configured to execute the instructions to: determine a storage location of the baggage based on a result of the baggage inspection and controls the conveyance of the baggage to the storage location.
However, Schlomka teaches wherein the at least one processor is further configured to execute the instructions to: determine a storage location of the baggage based on a result of the baggage inspection and controls the conveyance of the baggage to the storage location (see para. 0044-0045, Schlomka discusses scanning baggage and controlling a conveyer belt to transport the inspected baggage to its destination or other location for further inspection). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Schlomka to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform security inspection of objects.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen in this manner in order to improve security inspection of objects in an environment by controlling the future location of baggage based on the security threat of an object detected in an initial scan.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen, while the teaching of Schlomka continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of controlling the future location of baggage after an initial scan to improve the detection and processing of high security threats.  The Chen and Schlomka systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0180398) in view of Schlomka et al. (US 2006/0083346) in view of Baier (US 2010/0234989).

Regarding claim 11, Chen and Schlomka do not expressly teach wherein the at least one processor is further configured to execute the instructions to: when the target article is not detected in the baggage inspection and the body inspection, cause a display terminal to display information regarding the storage location of the baggage.  However, Baier teaches wherein the at least one processor is further configured to execute the instructions to: when the target article is not detected in the baggage inspection and the body inspection, cause a display terminal to display information regarding the storage location of the baggage (see para. 0052, Baier discusses luggage item can be classified as being safe, it is passed on for normal further conveyance and displaying the status of the transport of luggage).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen and Schlomka with Baier to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform security inspection of objects.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen and Schlomka in this manner in order to improve security inspection of objects in an environment by controlling and displaying the future location of baggage based on the security threat of an object detected in an initial scan.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen and Schlomka, while the teaching of Baier continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of controlling and displaying the future location of baggage after a scan to improve the detection and processing of high security threats.  The Chen, Schlomka, and Baier systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0180398) in view of Schlomka et al. (US 2006/0083346) in view of Baier (US 2010/0234989) in view of Trelin et al. (US 11,069,017).

Regarding claim 12, Chen, Schlomka, and Baier do not expressly teach wherein the at least one processor is further configured to execute the instructions to: cause the display terminal to display information regarding the storage location based on a result of matching between a second biometric information of the person acquired by the display terminal and the biometric information associated with the identification information.
However, Trelin teaches wherein the at least one processor is further configured to execute the instructions to: cause the display terminal to display information regarding the storage location based on a result of matching between a second biometric information of the person acquired by the display terminal and the biometric information associated with the identification information (see col. 14 lines 28-35, col. 17 lines 7-20, Trelin discusses matching biometric data with previously obtained biometric data and associating the biometric data with luggage).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen, Schlomka, and Baier with Trelin to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform security inspection of objects.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen, Schlomka, and Baier in this manner in order to improve security inspection of objects in an environment by controlling and displaying the future location of baggage based on the security threat of an object detected in a scan that matches biometric data of the person associated with the baggage.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen, Schlomka, and Baier, while the teaching of Trelin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of controlling and displaying the future location of baggage after a scan that matches biometric data of the person associated with the baggage, therefore improving the detection and processing of high security threats.  The Chen, Schlomka, Baier, and Trelin systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0180398) in view of Schlomka et al. (US 2006/0083346) in view of Trelin et al. (US 11,069,017).

Regarding claim 13, Chen and Schlomka do not expressly teach wherein the at least one processor is further configured to execute the instructions to: control the ejecting of the baggage from a storage device based on a result of matching between a third biometric information of the person acquired in a storage device at the storage location and the biometric associated with the identification information.
However, Trelin teaches wherein the at least one processor is further configured to execute the instructions to: control the ejecting of the baggage from a storage device based on a result of matching between a third biometric information of the person acquired in a storage device at the storage location and the biometric associated with the identification information (see col. 14 lines 28-35, col. 17 lines 7-20, Trelin discusses matching biometric data with previously obtained biometric data and associating the biometric data with luggage).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen and Schlomka with Trelin to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform security inspection of objects.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen and Schlomka in this manner in order to improve security inspection of objects in an environment that matches biometric data of the person associated with the baggage to recognize security threat.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen and Schlomka, while the teaching of Trelin continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of matching biometric data of the person associated with the baggage to improve the detection and processing of high security threats.  The Chen, Schlomka, and Trelin systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0180398) in view of Baier (US 2010/0234989).

Regarding claim 14, Chen do not expressly teach wherein the at least one processor is further configured to execute the instructions to: when the target article is detected in the body inspection or the baggage inspection, output detection information of the target article to a predetermined operation terminal.  However, Baier teaches wherein the at least one processor is further configured to execute the instructions to: when the target article is detected in the body inspection or the baggage inspection, output detection information of the target article to a predetermined operation terminal (see para. 0052, Baier discusses luggage item classified as being safe is passed on for normal further conveyance, and displaying the status of the transport of luggage).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Baier to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to perform security inspection of objects.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen in this manner in order to improve security inspection of objects in an environment by displaying the status of the luggage to assist in notifying security personnel of potential threats. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen, while the teaching of Baier continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of displaying the status of luggage to properly notify security personnel high security threats.  The Chen and Baier systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0180398) in view of Nishikawa et al. (US 2019/0019019).

Regarding claim 15, Chen do not expressly teach wherein the at least one processor is further configured to execute the instructions to: execute the baggage inspection based on a learning model that previously learned the relationship between an image capturing the baggage and feature information regarding the target article.  However, Nishikawa teaches wherein the at least one processor is further configured to execute the instructions to: execute the baggage inspection based on a learning model that previously learned the relationship between an image capturing the baggage and feature information regarding the target article (see para. 0108, 0110, Nishikawa discusses learning model that identifies a person and bag associated with the person).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Nishikawa to derive at the invention of claim 15.  The result would have been expected, routine, and predictable in order to perform security inspection of objects.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen in this manner in order to improve security inspection of objects in an environment by training a model to learn the relationship between baggage image data and object data, therefore increasing the probability that potential security threats are detected.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen, while the teaching of Nishikawa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of training a model to properly identify objects and notify security personnel of high security threats.  The Chen and Nishikawa systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 16, Chen do not expressly teach wherein the at least one processor is further configured to execute the instructions to: execute the body inspection based on a learning model that previously learned the relationship between an image capturing a body of the person and feature information regarding the target article.  However, Nishikawa teaches wherein the at least one processor is further configured to execute the instructions to: execute the body inspection based on a learning model that previously learned the relationship between an image capturing a body of the person and feature information regarding the target article (see para. 0108, 0110, Nishikawa discusses learning model that identifies a person and bag associated with the person based on the captured face image of the person).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Nishikawa to derive at the invention of claim 16.  The result would have been expected, routine, and predictable in order to perform security inspection of objects.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen in this manner in order to improve security inspection of objects in an environment by training a model to learn the relationship between baggage image data and object data, therefore increasing the probability that potential security threats are detected.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen, while the teaching of Nishikawa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of training a model to properly identify objects and notify security personnel of high security threats.  The Chen and Nishikawa systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0180398) in view of Chirnomas (US 2017/0301004).

Regarding claim 18, Chen do not expressly teach the identification information is any of a character, a graphic, or a barcode acquired from the captured image of a container storing the baggage. However, Chirnomas teaches the identification information is any of a character, a graphic, or a barcode acquired from the captured image of a container storing the baggage (see para. 0145, Chirnomas discusses bar code, graphics, and text used as identification information for container with packages).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Chirnomas to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform security inspection of objects.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen in this manner in order to improve security inspection of objects in an environment by recognizing descriptive features such as character, graphic, or barcode placed on a container, therefore increasing the probability that potential security threats are detected.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen, while the teaching of Chirnomas continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of recognizing descriptive features such character, graphic, or barcode placed on a container to properly focus on select containers and increase the probability of detecting high security threats.  The Chen and Chirnomas systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 19, Chen do not expressly teach wherein the identification information is a feature amount acquired from the captured image of the baggage. However, Chirnomas teaches wherein the identification information is a feature amount acquired from the captured image of the baggage (see para. 0145, Chirnomas discusses bar code, graphics, and text used as identification information for container with packages).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Chirnomas to derive at the invention of claim 19.  The result would have been expected, routine, and predictable in order to perform security inspection of objects.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Chen in this manner in order to improve security inspection of objects in an environment by recognizing descriptive features such character, graphic, or barcode placed on a container, therefore increasing the probability that potential security threats are detected.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen, while the teaching of Chirnomas continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of recognizing descriptive features such character, graphic, or barcode placed on a container to properly focus on select containers and increase the probability of detecting high security threats.  The Chen and Chirnomas systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gayatri et al. (US 2021/0027068) discusses capturing an image of an object that is abandoned at a location in a scene in a video.
Eric et al. (US 2010/0277312) discusses an initial contraband detection causes a second contraband detection apparatus to perform a second scan on other regions of interest.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663